DETAILED ACTION
	Claims 1, 3, 15-17, 21, 24-29, 31, 32, 35, 37, 40-45, 47, 48, 50-59, and 61-69 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 28, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 103
Claims 1, 15, 17, and 21 were previously rejected under 35 U.S.C. 103 as being unpatentable over Chellappan et al. (J. Med. Chem., 2006, 2673-2676).
	The Applicant has traversed the rejection on the grounds that it is generally known that the separation of different enantiomers from a racemate mixture is very difficult, that the optical rotation of new and different cytisine derivatives is hard to predict, and no one has separated cytisine derivatives in the past as there is no process in Chellappan et al. or the teachings cited from Kozikowski et al. (ChemMedChem, 2007, 1157-1161).
	The Examiner has considered the traversal fully, but must disagree for the following reasons.  Firstly, Applicant’s evidence of difficulty in separating enantiomers is not specific with respect to cytisine compounds.  The Examiner is unable to consider the documents cited on page 13 of the remarks because they were not cited in an Information Disclosure Statement and copies of the documents or webpages with the required information as to when the information was published has not been provided to the Office.  The decision in Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) allows for evidence that a particular isomer would have been difficult for a person of ordinary skill in the art to separate, but that evidence is required to be specific with the particular isomer to be separated.  The initial evidence is general in nature, and does not discuss cytisine compounds.
	The second point in Applicant’s traversal that it would be challenging to identify which of the separated isomers is a (-) and which is a (+) isomer is rebutted because it would easily be accomplish this identification by using a polarimeter.  The + or – nomenclature is purely with respect to the direction shift of polarized light, and is commonly practiced in the art.
	Finally, Applicant’s citation of the absence of separation processes and the use of racemic compounds in Chellappan et al. and Kozikowski et al. is not able to be used as evidence of difficulty in separating the isomers.  The absence of evidence of an attempt to separate the racemic mixture does not mean that the separation is in fact difficult.  What is required is specific evidence that the separation is not within the purview of the skill in the art, which has not been demonstrated by the evidence submitted in the traversal.
	Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chellappan et al. (J. Med. Chem., 2006, 2673-2676).
Chellappan et al. teach the compound 4-methylcytisine.  See compound 15, Scheme 2.  This compound corresponds the claims where R1 is C1 alkyl and R2-R4 are hydrogen.  The pharmaceutical composition with a pharmaceutically acceptable excipient is taught in the assay found on page 2674, last full paragraph of the second column.
Chellappan et al. do not teach where the methyl group is replaced by an ethyl group to make 4-ethylcytisine so as to meet the proviso that when R2, R3, and R4 are hydrogen that R1 is not methyl.  Additionally, Chellappan et al. do not teach where the compound is enantiomerically pure.
4-methylcytisine and 4-ethylcytisine are adjacent homologues and methyl and ethyl are only different by one carbon atom.  An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  Methyl is an adjacent homologue of ethyl R1.  Therefore, the adjacent homologues are considered to be obvious variants as there is not currently any evidence to the contrary.  Additionally, the courts have ruled that the enantiomer would be obvious over the racemate unless there were secondary considerations.  Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) The person of ordinary skill in the art would be motivated to make the change because as discussed by the court in the Henze decision, compounds of similar structure are expected to have similar properties, leading to a reasonable expectation of success.  Additionally, the person of ordinary skill in the art would be motivated to separate the isomers in the racemate by those methods within the ordinary skill in the art to determine the more active isomer based on the Aventis Pharma Deutschland v. Lupin Ltd. decision.
Conclusion
Claims 1, 15, 17, and 21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626